 



EXHIBIT 10.1
September 10, 2007
Mr. Robert Cutlip
c/o First Industrial Realty Trust, Inc.
Five Concourse Parkway, Suite 2020
Atlanta, GA 30328
     Re:     Employment
Dear Bob:
     The purpose of this letter is to memorialize the terms of your employment
with First Industrial Realty Trust, Inc., and its affiliates (“FR”), in the
newly created position of Executive Vice President — North America (“EVP-NA”),
or in such other comparable or other capacity as mutually agreed between you and
FR, on the terms set forth below.

1.   Position and Responsibilities: As EVP-NA you will have responsibility for
all of North America to provide industry solutions to FR’s core customer groups.
Initially, your direct reports will be FR’s managing directors in North America
and our National Director Integrated Industrial Solutions. As EVP-NA, you will
serve as a participant on FR’s Management Committee. In your position you will
also monitor and take actions appropriate to insure that FR maintains its
competitive advantages. You agree to devote your best efforts and full business
time (excluding any period of disability, vacation or similar permitted leaves),
energy, skills and attention to FR’s business and affairs, on an exclusive
basis, unless otherwise approved by the Chief Executive Officer of FR. You shall
report to the Chief Executive Officer of FR and shall have such duties and
authority as are defined, modified and delegated from time to time by the CEO.

2.   Term: The term of this Agreement will be five (5) years, commencing
September 10, 2007 (the “Effective Date”), and terminating September 10, 2012,
unless extended by mutual written agreement. In the event of a Change of
Control, as defined in Paragraph 4(c) below, which occurs during the Agreement
term, the term will automatically extend for twelve (12) months from such change
and then end.

3.   Annual Compensation: Your annual compensation package shall consist of a
number of components, as follows:

  (a)   Base Salary: You will be paid a Base Salary of $275,000 per annum, which
Base Salary shall be subject to annual review and adjustment by the Compensation
Committee of the Board of Directors, but which shall not be reduced below that
figure.

 



--------------------------------------------------------------------------------



 



  (b)   Incentive Compensation: Your annual incentive will be paid under a
customized incentive compensation plan (“Incentive Compensation”), as follows:

  (i)   Managing Director Override: You will be paid a 35% override on the
cumulative override payments received under their respective incentive
compensation plans by the managing directors who report directly to you.    
(ii)   Subjective Incentive Compensation: You will be paid an additional
subjective incentive compensation with maximum annual awards of $75,000 for
achievement of organization development goals, $150,000 for achievement of
corporate real estate goals and $75,000 for special projects assigned at the
Chief Executive Officer’s discretion.     (iii)   Payment of Incentive
Compensation: All Incentive Compensation earned for any year shall be paid
partly in cash and partly in restricted stock of FR, on the basis of 60% cash
and 40% restricted stock. The cash portion of the Managing Director Override
will normally be paid on a quarterly basis 45 days following the end of each
quarter. The remainder of the Incentive Compensation will be paid on an annual
basis within 45 days following the end of each calendar year. The restricted
stock will vest over a three (3) year period following the date of issuance, on
a level pro rata basis of 33 1/3% of the end of each of years one (1), two
(2) and three (3) following issuance. Any payment of Incentive Compensation
pursuant to this Section 3 will require your continued employment through the
payment date, which will be no later than 2 1/2 months following the close of
the annual performance period. Termination of employment, for any reason other
than under Paragraphs 4(a) (termination without cause)—but only in the event of
termination by FR, 4(c) (change of control), 4(d) (death or disability) and 4(e)
(change in responsibility), prior to the payment date will result in the
forfeiture of any right to payment of the Incentive Compensation amount.    
(iv)   Benefits, Insurance and Automobile Allowance: You will receive the
standard benefits and insurance package provided to all other senior officers of
FR. You will also receive an automobile allowance of $800 per month.     (v)  
Vacation: You will be entitled to four (4) weeks of paid vacation per year,
which will not carry over to subsequent years or be redeemable for cash except
as provided by Company policy generally applicable to employees.

4.   Termination:

  (a)   No Cause: Either you or FR will have the right to terminate this
Agreement at any time, for no cause, upon thirty (30) days’ prior written notice
to

 



--------------------------------------------------------------------------------



 



      the other party. In the event of such termination by FR, you will be paid
a cash “Severance Payment” equal to (i) your base salary and vacation pay earned
and unpaid through the date of termination, plus (ii) two (2) times your
then-applicable annual base salary, plus (iii) 70% of the average of your cash
bonus for the two years prior to the year in which termination occurs. Such
Severance Payment shall constitute the full extent of FR’s obligation to you in
such circumstance (without limitation of any rights that you may have under any
equity incentive award (e.g. under a restricted stock agreement), any
tax-qualified retirement plan or COBRA).     (b)   Cause: FR will have the right
to terminate your employment for cause at any time, on the lesser of thirty
(30) days’ notice or such lesser notice as may be necessary in the event of an
emergency created by your misconduct. Cause shall mean your having been found
(i) guilty of criminal activity; (ii) to have engaged in substance abuse;
(iii) to have committed acts of fraud or dishonesty, (iv) to have engaged in
willful or grossly negligent misconduct; or (v) to have engaged in a recurring
pattern of material and willful dereliction of your material responsibilities,
where such recurring failure has a material adverse effect upon the business of
FR, as reasonably determined by the CEO, in the CEO’s good faith determination..
If FR intends to terminate you for cause, it shall notify you of the basis for
such intended action, and provide you with an opportunity to meet with the CEO
and others designated by the CEO (if any) to address the validity of the
relevant factual accusations, but FR shall retain the right to make a good faith
determination of the existence of the grounds for a cause-based termination.    
(c)   Change of Control: In the event of a Change of Control of FR (as such is
defined in FR’s 2001 Stock Incentive Plan or in any subsequently adopted equity
incentive plan) and you are terminated without cause or your position is
substantially adversely modified, then you shall have the right to terminate
your employment within twelve (12) months of the effective date of such Change
of Control, and to receive the Severance Payment described in Paragraph 4(a)
above.     (d)   Death or Disability: In the event of termination of your
employment due to your death or permanent disability, you or your family will
receive a Severance Payment equal to fifty percent (50%) of the Severance
Payment described in Paragraph 4(a) above.     (e)   Change in Responsibility:
If there is a substantial reduction in your level of your responsibility or a
change in the organization of FR so that you cease to report directly to the
CEO, you may elect to treat the reduction or change as a termination by FR for
no cause under Paragraph 4(a); provided, however, that you must first give FR
notice of the events giving rise to such right and allow FR a reasonable period
to cure such circumstances. The acquiescence to such a reduction of
responsibility or change in reporting obligations for a period of time up to six
months shall not be deemed to be a waiver of your right to claim the reduction
or change as a termination by

 



--------------------------------------------------------------------------------



 



      FR for no cause under Paragraph 4(a); provided, however, that such right
may be waived at any time in writing. For purposes of this subsection, a
reduction in responsibilities due your disability or in response your behavior
which can constitute “cause” under Paragraph 4(b), will not be treated as a
termination for no cause under Paragraph 4(a).

5.   Exclusivity, Non-Compete and Confidentiality: During the term of this
Agreement, you will devote all of your professional time and attention to the
business of FR, unless otherwise approved by the CEO of FR, and, with respect in
investments in commercial real estate, will specifically comply with FR’s
Investment Conflicts Policy. For a period of one (1) year following a
termination of your employment, by you or FR, for any reason other than by FR
for Cause, you agree not to directly or indirectly, as a principal, agent,
consultant, employee, broker, investor, or otherwise, solicit or attempt to
exploit, for your benefit or that of others, any “FR North American Business
Opportunity” that shall have been originated within the FR’s organization at the
time of your termination, as evidenced in writing in FR’s records (inclusive of
e-mails), or by expenditures of pursuit costs by FR. For purposes hereof, a
North American Business Opportunity shall be any proposed transaction involving
the rendition of services by FR or any of FR’s affiliates, or the purchase,
development, sale, lease or other disposition of, the financing or other
capitalization of any project or property (collectively “Opportunities”), that
relates to projects located in any North American market in which FR does
business. In addition, you will not employ, solicit employment of, or engage in
employment-related communication with any employee of FR who reported directly
to you or to whom you reported during this one (1) year period. In addition, you
will, for an indefinite period of time, maintain the confidentiality of
proprietary information, concerning FR or its lenders, tenants, sellers, buyers
or investors made available to you by FR during your employment.

6.   Entire Agreement; Modifications. This Agreement constitutes the entire
agreement between the parties and their affiliates respecting the subject matter
hereof, and supersedes all prior negotiations, undertakings, agreements and
arrangements with respect thereto, whether written or oral, including without
limitation, the Separation Agreement dated March 13, 2006 between you and First
Industrial, LP. Except as otherwise explicitly provided herein, this Agreement
may not be amended or modified except by written agreement signed by you and FR.

7.   Mandatory Arbitration: Any dispute or controversy hereunder shall be
committed to binding arbitration under the AAA rules, by a single arbitrator
selected by the parties through the process of single elimination of a proposed
roster of eleven (11) arbitrators submitted by the AAA. Such arbitration shall
be conducted under a “baseball arbitration” format, pursuant to which the
arbitrator shall be required to adopt the position of one of the parties, and
not any compromise position, and under which the non-prevailing party shall bear
all costs of the arbitration, including the prevailing party’s legal fees. The
order of such arbitrator shall be final and binding, and may be enforced by a
Court of competent jurisdiction. Nothing herein contained shall preclude either
party from seeking equitable or injunctive relief from a court of competent
jurisdiction in order to prevent, terminate or reduce the likelihood of the
infliction of irreparable harm on the petitioning party.

 



--------------------------------------------------------------------------------



 



8.   IRC Code Section 409A: Notwithstanding any anything contained herein to the
contrary, if at the time of your termination of employment you are a “specified
employee” as defined in Internal Revenue Code Section 409A, and the regulations
and guidance thereunder in effect at the time of such termination, then, and
only as and to the extent required by such provisions, the date of payment of
any payments otherwise provided to you shall be delayed for a period of up to
six (6) months following the date of termination.

     I am extremely enthusiastic about the prospect of working with you over
many years to come, to our mutual benefit.

            Best regards,
      /s/ Michael W. Brennan       Michael W. Brennan      President, First
Industrial Realty Trust, Inc.     

          Agreed, September 10, 2007
      /s/ Robert Cutlip       Robert Cutlip             

 